Case 2:20-cv-00273-JRG-RSP Document 7-1 Filed 09/23/20 Page 1 of 2 PageID #: 47




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

 BRENT WARREN DANCE,                               §
     Plaintiff,                                    §
                                                   §
 v.                                                §    CIVIL ACTION NO. 2:20-CV-273-JRG
                                                   §
 SHELBY COUNTY, TEXAS, SHERIFF                     §
 WILLIS BLACKWELL, KEVIN                           §
 WINDHAM, RICHARD SIMS,                            §
 AND JOHN DOE JAILERS.                             §
      Defendants.                                  §

                   ORDER ON DEFENDANT SHELBY COUNTY, TEXAS’
                         RULE 12(b)(6) MOTION TO DISMISS

        ON THIS, the day of signing, came on to be considered Defendant Shelby County,

 Texas’ Rule 12(b)(6) Motion to Plaintiff’s Original Complaint. The Court, having considered

 the motion and any responses thereto, finds that it should be GRANTED.

        IT IS, THEREFORE, ORDERED, ADJUDGED, AND DECREED that Defendant

 Shelby County, Texas’s Rule 12(b)(6) Motion to Plaintiff’s Original Complaint is GRANTED

 as follows:

        1.      Plaintiff’s claims based on the Eighth Amendment are DISMISSED.

        2.      Plaintiff’s claims regarding improper hiring are DISMISSED.

        3.      Plaintiff’s claims under the Texas Code of Criminal Procedure and Texas

                Penal Code are DISMISSED.

        4.      Plaintiff’s state law intentional tort claims of assault, battery, intentional

                infliction of emotional distress and gross negligence are DISMISSED.




 Order on Shelby County, Texas’ Rule 12(b)(6) Motion to Dismiss                     Page 1 of 2
Case 2:20-cv-00273-JRG-RSP Document 7-1 Filed 09/23/20 Page 2 of 2 PageID #: 48




        5.      Plaintiff’s exemplary damages claims, to the extent based on state law

                claims, are DISMISSED.




 Order on Shelby County, Texas’ Rule 12(b)(6) Motion to Dismiss              Page 2 of 2
